The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a continuation of U.S. Patent Application No. 16/294,416, now patent number 10,871,923 B2.  Claims 1-20 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of patent 10,871,923 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between claims 1-20 of instant application and claims 1-20 of patent are not sufficient to render the claim patentably distinct. The claimed limitations of claims 1, 7 and 14 of the instant application are similar to the limitations of patent claims 1, 7 and 15 respectively.
The claim 1 of instant application and the claim 1 of patent are shown in the table below, all dependent claims are rejected since they are depended the rejected independent claims.
Instant application 17/100334
patent application 10,871,923 B2
A method comprising:
A method comprising:
executing, by a processing device, a program operation on a memory sub-system;
 executing, by a processing device, a program operation on a memory sub-system;
in response to receiving a request to execute a read operation, executing a first program suspend operation to suspend the program operation;
during execution of the program operation, receiving a request to execute a read operation on the memory sub-system; in response to receiving the request to execute the read operation, 

executing the read operation on the memory sub-system in response to a completion of the program suspend operation; in response to a completion of the read operation, executing a program resume operation to resume the suspended program operation; and
establishing a delay period following execution of the program resume operation during which execution of the program operation is completed; and
establishing a program suspend delay period following execution of the program resume operation during which a subsequent read operation is stored in a queue to be executed following the program suspend delay period



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 7-10, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ebsen et al., US 2019/0354498 A1.
Regarding claim 7, Ebsen teaches a system comprising: 
a memory component (Fig.2; SSD 202); and 
a processing device (Fig.2; a host 230), operatively coupled with the memory component (Fig.2), to: 
determine a delay period following execution of a program resume operation (section 0027; section 0030 and Fig.3) in response to receiving a first read operation associated with a memory sub-system (Fig.3; step 306); during the delay period, receive a second read operation; store the second read operation in a queue (section 0028; the initiating operation 302 may execute a program operation having a first priority, and the decision operation 306 may determine that one or more read operations have been received in the queue and have higher priorities than the first priority); during the delay period, execute a previously suspended program operation (Fig.3; step 322); and following an expiration of the delay period, execute the second read operation (Fig.3 and step 320).  

Regarding claim 8, Ebsen teaches the processing device is further to: 
maintain a count of active read operations in the queue (section 0028; the decision operation 306 may evaluate a queue to which various read, program, and erase requests for the current memory array are added); 34300.719 (LO111C)Client Matter No. 2018-1053.01/US33determine that the count satisfies a threshold count value; and issue a command corresponding to the program resume operation in response to determining that the count satisfies the threshold count 

Regarding claim 9, Ebsen teaches the processing device is further to: 
execute a program operation on the memory sub-system (section 0002; 0019; 0022-0023 and section 0027-0028; In one example, the initiating operation 302 may execute a program operation having a first priority); and 
in response to receiving the first read operation, execute a program suspend operation to establish the previously suspended program operation (Fig.3 and section 0029).  

Regarding claim 10, Ebsen teaches the processing device is further to execute the first read operation following execution of the program suspend operation (Fig.4 and section 0044).  

Regarding claim 12, Ebsen teaches the processing device is further to identify the first read operation is associated with a multi-level cell (MLC) of the memory sub-system (section 0015; In a multi-level cell (MLC) storage device, each memory cell transistor stores two or more bits of data and the memory cell transistor can assume 

Regarding claim 13, Ebsen teaches the processing device is further to record a time of a start of the program resume operation, wherein the program suspend delay period starts from the time of the start of the program resume operation (section 0027; the intervals are timed, based on a timer that sets the beginning and end of the interval; The delay operation 304 ensures that the memory access operation is not suspended at an unsafe point in its execution).  
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ebsen et al., US 2019/0354498 A1, in view of HONG et al., US 2019/0227736 A1.
Regarding claims 1 and 14, Ebsen teaches a method comprising: 
executing, by a processing device, a program operation on a memory sub-system (section 0002;0019;0022-0023 and section 0027-0028; In one example, the initiating operation 302 may execute a program operation having a first priority); 

in response to a completion of the read operation (section 0044; The execution operation 408 completes when no additional higher priority memory access operations are available for execution in the memory array), executing a program resume operation to resume execution of the program operation (Fig.3 and Fig.4 and section 0044; step 412); 
establishing a delay period (section 0027 and section 0030; The memory access operation is attributed with a priority and is divided into a sequence of intervals, which are set up to allow safe suspension of the memory access operation at the completion of each interval; the intervals are timed, based on a timer that sets the beginning and end of the interval; The delay operation 304 ensures that the memory access operation is not suspended at an unsafe point in its execution; claim 4; the suspending operation comprises: delaying suspension of the first memory access operation until the executing interval of the first memory access operation completes) following execution of the 
Ebsen does not clearly teach executing a second program suspend operation following the delay period. 
However, HONG teaches executing a second program suspend operation following the delay period (section 0010; delays the suspend command for the additional operation time and then transmits the suspend command to the memory device, if the suspend command is generated; Fig.9 and section 0075-0082). 
 It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings HONG into Ebsen's storage device such as executing a second program suspend operation following the delay period because it is possible to prevent a phenomenon that the normal command is infinitely delayed (section 0082 of HONG).   
 
Regarding claims 2 and 15, Ebsen teaches further comprising: receiving, during the delay period, a further request to execute a subsequent read operation (Fig.3; and section 0030).    

Regarding claims 3 and 16, Ebsen teaches further comprising: following the delay period, executing the subsequent read operation (Fig.3; and section 0030).  


  
Regarding claims 5 and 18, Ebsen teaches the delay period starts from the time of the executing of the program resume operation (section 0027; the intervals are timed, based on a timer that sets the beginning and end of the interval; The delay operation 304 ensures that the memory access operation is not suspended at an unsafe point in its execution).  
 
Regarding claims 6 and 19-20, Ebsen teaches further comprising: maintaining a count corresponding to active read operations stored in a queue (section 0028; the decision operation 306 may evaluate a queue to which various read, program, and erase requests for the current memory array are added), wherein the executing of the program resume operation is further in response to determining that the count satisfies a threshold count value (section 0045; In another example, the resume trigger condition may be set to a maximum higher priority memory access operation count, such that the execution operation 408 completes when the memory controller detects that the number .  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include maintain a first count corresponding to active read operations associated with the memory sub- system;  34300.111 (LO111) Client Matter No. 2018-1053.00/US 34maintain a second count corresponding to active sequential read operations associated with the memory sub-system; and in response to determining the first count satisfies a threshold count value and the second count satisfies the threshold count value, executing the program resume operation in combination with the other claimed limitations as described in the claim 11.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramalingam et al., US 9,851,905 B1 teaches a non-volatile memory interface employs concurrent memory operations for read operation preemption and includes transaction control logic configured to resume a suspended write operation concurrently 
 
            When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



	/HUA J SONG/           Primary Examiner, Art Unit 2133